 
Exhibit 10.1
 
 
 
 
 
 
CCO HOLDINGS, LLC


CCO HOLDINGS CAPITAL CORP.
 
$300,000,000
8-3/4% SENIOR NOTES DUE 2013


PURCHASE AGREEMENT
 
Dated August 11, 2005
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



--------------------------------------------------------------------------------





August 11, 2005
J.P. Morgan Securities Inc.
Credit Suisse First Boston LLC
Banc of America Securities LLC
As Representative of the
several Purchasers listed
in Schedule 1 hereto
c/o J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017


Ladies and Gentlemen:
 
CCO Holdings, LLC, a Delaware limited liability company (the "Company"), and CCO
Holdings Capital Corp., a Delaware corporation ("CCO Capital" and, together with
the Company, the "Issuers"), propose, subject to the terms and conditions stated
herein, to issue and sell to the purchasers named in Schedule I hereto (the
"Purchasers") an aggregate of $300,000,000 principal amount of 8-3/4% Senior
Notes due 2013 (the "Notes"). The Notes will be issued pursuant to the Indenture
dated as of November 10, 2003, as supplemented by a supplemental indenture (the
"Indenture") dated as of August 17, 2005 (the "Closing Date") among the Issuers
and Wells Fargo Bank, N.A., as trustee (the "Trustee"). The Notes will have the
benefit of an exchange and registration rights agreement (the "Exchange and
Registration Rights Agreement"), to be dated as of the Time of Delivery, between
the Issuers and the Purchasers, pursuant to which the Issuers will agree to
offer in exchange for the Notes, new notes, registered under the Securities Act
of 1933, as amended (the "Act"), but otherwise on terms substantially identical
to the Notes (such registered Notes, the "Exchange Notes") under the Act subject
to the terms and conditions therein specified. To the extent there are no
additional parties listed on Schedule I other than you, the term Representatives
as used herein shall mean you as the Purchasers, and the terms Representatives
and Purchasers shall mean either the singular or plural as the context requires.
It is understood and agreed that all the representatives are joint book-running
managers for the offering of the Notes (in such capacity, the "Joint Managers").
Any determinations or other actions to be made under this Agreement by the Joint
Managers shall only require the consent of J.P. Morgan Securities Inc.
 

--------------------------------------------------------------------------------


 
The sale of the Notes to the Purchasers will be made without registration of the
Notes under the Act in reliance upon exemptions from the registration
requirements of the Act.
 
In connection with the sale of the Notes, the Issuers will prepare an offering
memorandum (the "Offering Memorandum"), it being understood that references to
the Offering Memorandum refer to the version of such document to be prepared and
delivered in connection with this agreement, including Sections 5(a) and (c)
hereof, setting forth certain information concerning the Issuers and their
subsidiaries and the Notes. Copies of the Offering Memorandum will be delivered
by the Issuers to the Purchasers pursuant to the terms of this Agreement. The
Issuers hereby confirm that they have authorized the use of the Offering
Memorandum, and any amendment or supplement thereto, in connection with the
offer and sale of the Notes by the Purchasers.
 
This Agreement, the Exchange and Registration Rights Agreement, the Notes and
the Indenture collectively are referred to herein as the "Transaction
Documents."
 
1. Representations and Warranties of the Issuers. Each of the Issuers represent
and warrant to, and agree with, each of the Purchasers that:
 
(a) As of its date, the Offering Memorandum, in the form first used by the
Purchasers to confirm sales of the Notes, will not and, as of the Closing Date,
will not, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with information relating to
the Purchasers furnished in writing to the Issuers by or on behalf of a
Purchaser through J.P. Morgan Securities Inc. expressly for use therein. The
Offering Memorandum will be substantially in the form of Exhibit A hereto.


(b) None of the Issuers or any of their subsidiaries has sustained since the
date of the latest audited financial statements that will be included in the
Offering Memorandum any material loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any court or governmental action, order or decree, otherwise than as set
forth or contemplated in the Offering Memorandum; and, since the respective
dates as of which information is given in the Offering Memorandum, there has not
been any change in the capital stock or limited liability company interests or
long-term debt of the Issuers or any of their subsidiaries or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the general affairs, management, financial position,
members’ or stockholders’ equity or results of operations of Charter
Communications, Inc. ("CCI"), Charter Communications Holding Company, LLC ("CCH
LLC"), Charter Communications Holdings, LLC ("Holdings"), CCH I, LLC and CCH II,
LLC (collectively with CCI, CCH LLC, Holdings and CCH I, LLC the "Parent
Companies"), the Issuers and each of the Issuers’ subsidiaries, taken as a
whole, otherwise than as set forth or contemplated in the Offering Memorandum;
 
(c) Each of the Issuers and its subsidiaries has good and marketable title to
all real property and good and valid title to all personal property owned by it
reflected as owned in
 
-2-

--------------------------------------------------------------------------------


 
the financial statements that will be included in the Offering Memorandum, in
each case free and clear of all liens, encumbrances and defects except such as
are described in the Offering Memorandum or except such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Issuers and their subsidiaries; and
any real property and buildings held under lease by the Issuers and their
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Issuers and their
subsidiaries;
 
(d) The Company has been duly formed and is validly existing as a limited
liability company in good standing under the laws of the State of Delaware, and
CCO Capital has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the State of Delaware; each of the Issuers
has power and authority to own its properties and conduct its business as
described in the Offering Memorandum and to execute, deliver and perform its
obligations under this Agreement, and has been duly qualified as a foreign
corporation or limited liability company, as the case may be, for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification; and is not subject to liability or disability
by reason of the failure to be so qualified in any such jurisdiction, except
such as would not, individually or in the aggregate, have a material adverse
effect on the current or future financial position, members’ or stockholders’
equity or results of operations of the Parent Companies, the Issuers and the
Issuers’ subsidiaries, taken as a whole (a "Material Adverse Effect"); each
Parent Company and each of the Issuers’ subsidiaries has been duly incorporated
or formed, as the case may be, and is validly existing as a corporation,
partnership or limited liability company, as the case may be, in good standing
under the laws of its jurisdiction of incorporation or formation, in each case
except such as would, individually or in the aggregate, not result in a Material
Adverse Effect. CCO Capital has no subsidiaries;
 
(e) All the outstanding ownership interests of the Issuers have been duly and
validly authorized and issued and are fully paid and non-assessable; and all the
outstanding capital stock, limited liability company interests or partnership
interests, as the case may be, of CCO Capital and each "significant subsidiary"
(as such term is defined in Rule 1-02 of Regulation S-X) of the Company (each a
"Significant Subsidiary") of the Company have been duly and validly authorized
and issued, are fully paid and nonassessable and (except as otherwise set forth
in the Offering Memorandum) are owned directly or indirectly by the Company,
free and clear of all liens, encumbrances, equities or claims;
 
(f) This Agreement has been duly authorized and executed by each of the Issuers;
 
(g) The Notes have been duly authorized and, when executed by the Issuers and
authenticated by the Trustee in accordance with the provisions of the Indenture
and when delivered to, and paid for, by the Purchasers in accordance with the
terms of this Agreement, will have been duly executed, authenticated, issued and
delivered and will constitute valid and legally binding obligations of the
Issuers entitled to the benefits provided by the Indenture under which they are
to be issued and enforceable against the Issuers in accordance with their terms,
subject,
 
-3-

--------------------------------------------------------------------------------


 
as to enforcement, to bankruptcy, insolvency, reorganization and other laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles;
 
(h) The Indenture has been duly authorized, and when executed and delivered by
the Issuers (assuming the due execution and delivery thereof by the Trustee),
will constitute a valid and legally binding instrument, enforceable against the
Issuers in accordance with its terms, subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general equity principles; and at the Time
of Delivery, the Indenture will meet the requirements for qualification under
the United States Trust Indenture Act of 1939, as amended (the "Trust Indenture
Act"); and the Indenture conforms in all. material respects to the descriptions
thereof in the Offering Memorandum;
 
(i) The Exchange and Registration Rights Agreement to be entered into between
the Issuers and the Purchasers, substantially in the form of Exhibit B hereto,
has been duly authorized by the Issuers and, when executed and delivered by each
Issuer party thereto in accordance with its terms and, assuming the due
authorization, execution and delivery thereof by the other parties thereto, will
constitute the legal, valid and binding obligation of each such Issuer,
enforceable against each such Issuer in accordance with its terms except that
(i) the enforcement thereof may be subject to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles, whether arising in a court
of equity or law, and (ii) any rights to indemnity or contribution thereunder
may be limited by federal and state securities laws and public policy
considerations; and the Exchange and Registration Rights Agreement will conform
in all material respects to the description thereof in the Offering Memorandum;
 
(j) The Exchange Notes (as defined in the Exchange and Registration Rights
Agreement) have been duly authorized by the Issuers; and, when executed,
authenticated, issued and delivered in accordance with the Indenture and
Exchange and Registration Rights Agreement (assuming the due authorization,
execution and delivery of the Indenture by the Trustee), will constitute valid
and legally binding instruments entitled to the benefits provided by the
Indenture and enforceable against the Issuers in accordance with their
respective terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles; and the Exchange Notes will
conform in all material respects to the description thereof in the Offering
Memorandum;
 
(k) None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Notes) will violate or
result in a violation of Section 7 of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), or any regulation promulgated thereunder,
including, without limitation, Regulations T, U, and X of the Board of Governors
of the Federal Reserve System;
 
(l) Prior to the date hereof, none of the Issuers or any of their affiliates has
taken any action which is designed to or which has constituted or which might
have been expected to cause or result in stabilization or manipulation of the
price of any security of the Issuers in connection with the offering of the
Notes.
 
-4-

--------------------------------------------------------------------------------


 
(m) The issue and sale of the Notes, the issuance of the Exchange Notes and the
compliance by the Issuers with all provisions of each of the Transaction
Documents, including those described under the caption "Description of the
Notes" and the consummation of the transactions herein and therein contemplated
will not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, lease, license, franchise agreement, permit or other
agreement or instrument to which the Issuers, the Parent Companies or any of the
Issuers’ subsidiaries is a party or by which the Issuers, the Parent Companies
or any of the Issuers’ subsidiaries is bound or to which any of the property or
assets of the Issuers, the Parent Companies or any of the Issuers’ subsidiaries
is subject, nor will such action result in any violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Issuers, the Parent Companies or any of the Issuers’
subsidiaries or any of their properties, including, without limitation, the
Communications Act of 1934, as amended, the Cable Communications Policy Act of
1984, as amended, the Cable Television Consumer Protection and Competition Act
of 1992, as amended, and the Telecommunications Act of 1996 (collectively, the
"Cable Acts") or any order, rule or regulation of the Federal Communications
Commission (the "FCC"), or the Order Instituting Cease and Desist Proceedings,
Making Findings, and Imposing a Cease and Desist Order Pursuant to Section 21C
of the Securities and Exchange Act of 1934, dated July 27, 2004, issued In the
Matter of Charter Communications, Inc. (the "Cease and Desist Order"), except
where such conflicts, breaches, violations or defaults would not, individually
or in the aggregate, have a Material Adverse Effect and would not have the
effect of preventing the Issuers from performing any of their respective
obligations under this Agreement or any of the other Transaction Documents to
which they are, or are to be, a party; nor will such action result in any
violation of the certificate of formation or limited liability company agreement
of the Company or the certificate of incorporation or bylaws of CCO Capital; and
no consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required, including,
without limitation, under the Cable Acts, any order, rule or regulation of the
FCC or the Cease and Desist Order, for the issue and sale of the Notes or the
consummation by the Issuers of the transactions contemplated in this paragraph
(m), except such consents, approvals, authorizations, registrations or
qualifications as have been made or except as may be required under state or
foreign securities or Blue Sky laws in connection with the purchase and
distribution of the Notes by the Purchasers and except as required under the
Securities Act in connection with the transactions contemplated by the Exchange
and Registration Rights Agreement or such as may be required by the National
Association of Securities Dealers, Inc. (the "NASD");
 
(n) None of the Issuers, the Parent Companies or any of the Issuers’
subsidiaries is (i) in violation of its certificate of incorporation, bylaws,
certificate of formation, limited liability company agreement, partnership
agreement or other organizational document, as the case may be, (ii) in default
in the performance or observance of-any obligation, agreement, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement,
lease, license, permit or other agreement or instrument to which it is a party
or by which it or any of its properties may be bound or (iii) in violation of
the terms of any franchise agreement, or any law, statute, rule or regulation or
any judgment, decree or order, in any such case, of any court or governmental or
regulatory agency or other body having jurisdiction over the Issuers, the Parent
Companies or any of the Issuers’ subsidiaries or any of their properties or
assets, including, without limitation, the Cable Acts or any order, rule or
regulation of the FCC or the Cease and
 
-5-

--------------------------------------------------------------------------------


 
Desist Order, except, in the case of clauses (ii) and (iii), such as would not,
individually or in the aggregate, have a Material Adverse Effect;
 
(o) The statements set forth in the (i) Offering Memorandum under the caption
"Description of the Notes," insofar as it purports to constitute a summary of
the terms of the Notes and under the captions "Risk Factors,""Description of
Other Indebtedness" and "United States Federal Income Taxation of Non-U.S.
Holders" insofar as they purport to describe the provisions of the laws,
documents and arrangements referred to therein, are accurate in all material
respects; (ii) in the Annual Report included elsewhere in the Offering
Memorandum for the Year Ended December 31, 2004, under the captions "Item 1.
Business,""Item 11. Executive Compensation," and "Item 13. Certain Relationships
and Related Transactions" are accurate in all material respects as of the dates
set forth therein insofar as they purport to describe the provisions of the
laws, documents and arrangements referred to therein and to the extent not
superceded by subsequent disclosure (including documents incorporated by
reference into the Offering Memorandum);
 
(p) Other than as set forth in the Offering Memorandum, there are no legal or
governmental proceedings (including, without limitation, by the FCC or any
franchising authority) pending to which the Issuers, the Parent Companies or any
of the Issuers’ subsidiaries is a party or of which any property of the Issuers,
the Parent Companies or any of the Issuers’ subsidiaries is the subject which,
if determined adversely with respect to the Issuers, any of the Parent Companies
or any of the Issuers’ subsidiaries, would, individually or in the aggregate,
have a Material Adverse Effect; and, to the best knowledge of the Issuers
and, except as disclosed in the Offering Memorandum, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others;
 
(q) Each of the Issuers, the Parent Companies and the Issuers’ subsidiaries
carries insurance (including, without limitation, self-insurance) in such
amounts and covering such risks as in the reasonable determination of the
Issuers is adequate for the conduct of its business and the value of its
properties;
 
(r) Except as set forth in the Offering Memorandum, there is no strike, labor
dispute, slowdown or work stoppage with the employees of any of the Issuers or
their subsidiaries which is pending or, to the best knowledge of the Issuers,
threatened which would, individually or in the aggregate, have a Material
Adverse Effect;
 
(s) When the Notes are issued and delivered pursuant to this Agreement, the
Notes will not be of the same class (within the meaning of Rule 144A under the
Securities Act of 1933, as amended, (the "Act")) as securities which are listed
on a national securities exchange registered under Section 6 of the Exchange Act
or quoted in a U.S. automated inter-dealer quotation system;
 
(t) Neither Issuer is, or after giving effect to the offering and sale of the
Notes will be, an "investment company" or any entity "controlled" by an
"investment company" as such terms are defined in the U.S. Investment Company
Act of 1940, as amended (the "Investment Company Act");
 
-6-

--------------------------------------------------------------------------------


 
(u) None of the Issuers or any of their affiliates, nor any person authorized to
act on their behalf (other than the Purchasers, as to whom the Issuers make no
representations) has, directly or indirectly, made offers or sales of any
security, or solicited offers to buy any security, under circumstances that
would require the registration of the Notes under the Act;
 
(v) None of the Issuers or any of the Parent Companies or the Issuers’
subsidiaries, or any person authorized to act on their behalf (other than the
Purchasers, as to whom the Issuers make no representation) has offered or sold,
the Notes by means of any general solicitation or general advertising within the
meaning of Rule 502(c) under the Act or, with respect to Notes sold outside the
United States to non-U.S. persons (as defined in Rule 902 under the Act), by
means of any directed selling efforts within the meaning of Rule 902 under the
Act and the Issuers, any affiliate of the Issuers and any person authorized to
act on their behalf (other than the Purchasers, as to whom the Issuers make no
representation) has complied with and will implement the offering restriction
within the meaning of such Rule 902;
 
(w) Within the preceding six months, except with respect to the pending
registered exchange offer relating to the Issuers’ outstanding Senior Floating
Rate Notes (the "Pending Exchange"), none of the Issuers or any other person
authorized to act on their behalf (other than the Purchasers, as to whom the
Issuers make no representation) has offered or sold to any person any Notes, or
any securities of the same or a similar class as the Notes, other than Notes
offered or sold to the Purchasers hereunder. The Issuers will take reasonable
precautions designed to ensure that any offer or sale, direct or indirect, in
the United States or to any U.S. person (as defined in Rule 902 under the Act)
of any Notes or any substantially similar security issued by the Issuers, within
six months subsequent to the date on which the distribution of the Notes has
been completed (as notified to the Issuers by J.P. Morgan Securities Inc.), is
made under restrictions and other circumstances reasonably designed not to
affect the status of the offer and sale of the Notes in the United States and to
U.S. persons contemplated by this Agreement as transactions exempt from the
registration provisions of the Act;
 
(x) The consolidated financial statements (including the notes thereto) that
will be included in the Offering Memorandum present fairly in all material
respects the respective consolidated financial positions, results of operations
and cash flows of the entities to which they relate at the dates and for the
periods to which they relate and have been prepared in accordance with U.S.
generally accepted accounting principles ("GAAP") applied on a consistent basis
(except as otherwise noted therein). The selected historical financial data in
the Offering Memorandum present fairly in all material respects the information
shown therein and, except with respect to the selected historical financial data
for the calendar year ended December 31, 1999 (which has not been restated),
have been prepared and compiled on a basis consistent with the audited financial
statements included therein;
 
(y) The pro forma financial information that will be included in the Offering
Memorandum (i) complies as to form in all material respects with the applicable
requirements of Regulation S-X for Form S-1 promulgated under the Exchange Act,
and (ii) has been properly computed on the bases described therein; the
assumptions used in the preparation of the pro forma financial information that
will be included in the Offering Memorandum are reasonable and the adjustments
used therein are appropriate to give effect to the transactions or circumstances
referred to therein;
 
-7-

--------------------------------------------------------------------------------


 
(z) KPMG LLP, who has certified the financial statements that will be included
in the Offering Memorandum, is a firm of independent public accountants as
required by the Act and the rules and regulations of the Commission thereunder,
based upon representations by such firm to us;
 
(aa) The Issuers, the Parent Companies and the Issuers’ subsidiaries own or
possess, or can acquire on reasonable terms, adequate licenses, trademarks,
service marks, trade names and copyrights (collectively, "Intellectual
Property") necessary to conduct the business now or proposed to be operated by
each of them as described in the Offering Memorandum, except where the failure
to own, possess or have the ability to acquire any Intellectual Property would
not, individually or in the aggregate, have a Material Adverse Effect; and none
of the Issuers or any of the Parent Companies or the Issuers’ subsidiaries has
received any notice of infringement of or conflict with (and none actually knows
of any such infringement of or conflict with) asserted rights of others with
respect to any Intellectual Property which, if any such assertion of
infringement or conflict were sustained would, individually or in the aggregate,
have a Material Adverse Effect;
 
(bb) Except as described in the Offering Memorandum, the Issuers, the Parent
Companies and the Issuers’ subsidiaries have obtained all consents, approvals,
orders, certificates, licenses, permits, franchises and other authorizations of
and from, and have made all declarations and filings with, all governmental and
regulatory authorities (including, without limitation, the FCC), all
self-regulatory organizations and all courts and other tribunals legally
necessary to own, lease, license and use their respective properties and assets
and to conduct their respective businesses in the manner described in the
Offering Memorandum, except to the extent that the failure to so obtain or file
would not, individually or in the aggregate, have a Material Adverse Effect;
 
(cc) The Issuers, the Parent Companies and the Issuers’ subsidiaries have filed
all necessary federal, state and foreign income and franchise tax returns
required to be filed as of the date hereof, except where the failure to so file
such returns would not, individually or in the aggregate, have a Material
Adverse Effect, and have paid all taxes shown as due thereon; and there is no
tax deficiency that has been asserted against the Issuers or any of their
subsidiaries (other than those which the amount or validity thereof are
currently being challenged in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant entity) that could reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect;
 
(dd) The Issuers, the Parent Companies and the Issuers’ subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain accountability for assets; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences;
 
-8-

--------------------------------------------------------------------------------


 
(ee) Except as described in the Offering Memorandum: (i) each of the franchises
held by, or necessary for any operations of, the Issuers and their subsidiaries
that are material to the Issuers and their subsidiaries, taken as a whole, is in
full force and effect, with no material restrictions or qualifications; (ii) to
the best knowledge of the Issuers, no event has occurred which permits, or with
notice or lapse of time or both .would permit, the revocation or non-renewal of
any such franchises, assuming the filing of timely renewal applications and the
timely payment of all applicable filing and regulatory fees to the applicable
franchising authority, or which would be reasonably likely to result,
individually or in the aggregate, in any other material impairment of the rights
of the Issuers and the Issuers’ subsidiaries in such franchises; and (iii) the
Issuers have no reason to believe that any franchise that is material to the
operation of the Issuers and their subsidiaries will not be renewed;
 
(ff) Each of the programming agreements entered into by, or necessary for any
operations of, the Issuers, their Parent Companies or their subsidiaries that
are material to the Issuers and their subsidiaries, taken as a whole, is in full
force and effect (or in any cases where the Issuers or their subsidiaries and
any suppliers of content are operating in the absence of an agreement, such
content providers and the Issuers and their subsidiaries provide and receive
service in accordance with terms that have been agreed to or consistently
acknowledged or accepted by both parties, including, without limitation,
situations in which providers or suppliers of content accept regular payment for
the provision of such content); and to the best knowledge of the Issuers, no
event has occurred (or with notice of lapse of time or both would occur) which
would be reasonably likely to result in the early termination or non-renewal of
any such programming agreements and which would, individually or in the
aggregate, result in a Material Adverse Effect; no amendments or other changes
to such programming agreements, other than amendments relating to intra-company
transfers, extensions of termination dates or pricing adjustments, together with
other changes that are not in the aggregate material, have been made to the
copies of the programming agreements provided for the review of the Purchasers
or their representatives;
 
(gg) The Issuers, the Parent Companies and the Issuers’ subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of ‘them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to. comply with the terms and conditions
of such permits, licenses or approvals would not, individually or in the
aggregate, have a Material Adverse Effect;
 
(hh) Immediately after the consummation of this offering (including after giving
effect to the execution, delivery and performance of this Agreement and the
Indenture and the issuance and sale of the Notes), (i) the fair market value of
the assets of each of Holdings, CCH I, LLC, CCH II, LLC, Charter Communications
Operating, LLC and the Company, each on a consolidated basis with its
subsidiaries, exceeds and will exceed its liabilities, on a consolidated basis
with its subsidiaries; (ii) the present fair saleable value of the assets of
each of Holdings, CCH I, LLC, CCH II, LLC and the Company, each on a
consolidated basis with its subsidiaries, exceeds and will exceed its
liabilities, on a consolidated basis with its subsidiaries; (iii) each of
Holdings, CCH I, LLC, CCH II, LLC, Charter Communications Operating, LLC and the
Company, each on a consolidated basis with its subsidi-
 
-9-

--------------------------------------------------------------------------------


 
aries, is and will be able to pay its debts, on a consolidated basis with its
subsidiaries, as such debts respectively mature or otherwise become absolute or
due; and (iv) each of Holdings, CCH I, LLC, CCH II, LLC, Charter Communications
Operating, LLC and the Company, on a consolidated basis with its subsidiaries,
does not have and will not have unreasonably small capital with which to conduct
its respective operations;
 
(ii) The Issuers and their Parent Companies each maintain a system of disclosure
controls and procedures to ensure that material information relating to the
Issuers and their Parent Companies, including their consolidated subsidiaries,
is made known to each of them by others within those entities, particularly
during the period in which the periodic reports are being prepared;
 
(jj) There is, and has been, no failure on the part of the Issuers, the Parent
Companies or the Issuers’ subsidiaries, or any of their directors or officers,
in their capacities as such, to comply with any provision of the Sarbanes Oxley
Act of 2002 and the rules and regulations promulgated in connection therewith,
including, without limitation, Section 402 related to loans and Sections 302 and
906 related to certifications;
 
(kk) The statistical and market-related data that will be included in the
Offering Memorandum are based on or derived from sources that the Issuers
believe to be reliable and accurate; and
 
(ll) Each of the relationships and transactions specified in Item 404 of
Regulation S-K that would have been required to be described in a Form 10-K have
been so described in the Offering Memorandum (exclusive of any amendment or
supplement thereto).
 
2. Purchase and Sale. (a) Subject to the terms and conditions herein set forth,
the Issuers agree to issue and sell to each of the Purchasers, and each of the
Purchasers agrees, severally and not jointly, to purchase from the Issuers the
principal amount of the Notes set forth opposite the name of such Purchaser in
Schedule I hereto, at an aggregate purchase price of 96.501% of the principal
amount thereof, plus accrued interest on such principal amount from and
including May 15, 2005 to but not including the Closing Date.
(b) The Issuers acknowledge and agree that the Purchasers are acting solely in
the capacity of an arm's length contractual counterparty to the Issuers with
respect to the offering of Notes contemplated hereby (including in connection
with determining the terms of the offering) and not as a financial advisor or a
fiduciary to, or an agent of, the Issuers or any other person. Additionally, no
Purchaser is advising the Issuers or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Issuers
shall consult with its own advisors concerning such matters and shall be
responsible for making their own independent investigation and appraisal of the
transactions contemplated hereby, and the Purchasers shall have no
responsibility or liability to the Issuers with respect thereto. Any review by
the Purchasers of the Issuers, the transactions contemplated hereby or other
matters relating to such
 
-10-

--------------------------------------------------------------------------------


 
transactions will be performed solely for the benefit of the Purchasers and
shall not be on behalf of the Issuers.
 
3. Representations, Warranties and Covenants of the Purchasers. Upon the
authorization by you of the release of the Notes, the several Purchasers propose
to offer the Notes for sale upon the terms and conditions set forth in this
Agreement and the Offering Memorandum and each Purchaser, severally and not
jointly, hereby represents and warrants to, and agrees with the Issuers that:
 
(a) It will offer and sell the Notes only: (i) to persons who it reasonably
believes are "qualified institutional buyers" ("QIBs") within the meaning of
Rule 144A under the Act in transactions meeting the requirements of Rule 144A or
(ii) upon the terms and conditions set forth in Annex I to this Agreement;
 
(b) It is an institutional "accredited investor" within the meaning of
Regulation D under the Act; and
 
(c) It has not offered and will not offer or sell the Notes by any form of
general solicitation or general advertising, including, without limitation, the
methods described in Rule 502(c) under the Act.
 
4. Delivery and Payment.
 
(a) The Notes to be purchased by each Purchaser hereunder will be represented by
definitive global Notes in book-entry form which will be deposited by or on
behalf of the Issuers with The Depository Trust Company ("DTC") or its
designated custodian. The Issuers will deliver the Notes to J.P. Morgan
Securities Inc., for the account of each Purchaser, against payment by or on
behalf of such Purchaser of the purchase price therefor by wire transfer of same
day funds wired in accordance with the written instructions of the Company, by
causing DTC to credit the Notes to the account of J.P. Morgan Securities Inc. at
DTC. The Issuers will cause the certificates representing the Notes to be made
available to J.P. Morgan Securities Inc. for checking at least twenty-four hours
prior to the Time of Delivery at the office of DTC or its designated custodian
(the "Designated Office"). The time and date of such delivery and payment shall
be 9:30 a.m., New York City time, on August 11, 2005 or such other time and date
as J.P. Morgan Securities Inc. and the Issuers may agree upon in writing. Such
time and date are herein called the "Time of Delivery."
 
(b) The documents to be delivered at the Time of Delivery by or on behalf of the
parties hereto pursuant to Section 7 hereof, including, without limitation, the
cross-receipt for the Notes and any additional documents requested by the
Purchasers pursuant to Section 7(j) hereof, will be delivered at such time and
date at the offices of Cahill Gordon & Reindel llp, 80 Pine Street, New York,
New York 10005 or such other location as the parties mutually agree (the
"Closing Location"), and the Notes will be delivered at the Designated Office,
all at the Time of Delivery. A meeting will be held at the Closing Location at 6
p.m., New York City time, on the New York Business Day next preceding the Time
of Delivery, at which meeting the final drafts of the documents to be delivered
pursuant to the preceding sentence will be available for review by the parties
hereto. For the purposes of this Section 4, "New York Business Day" shall mean
 
-11-

--------------------------------------------------------------------------------


 
each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which
banking institutions in New York are generally authorized or obligated by law or
executive order to close.
 
5. Agreements. Each of the Issuers agrees with each of the Purchasers:
 
(a) To prepare the Offering Memorandum in a form approved by you; to make no
amendment or any supplement to the Offering Memorandum which shall not be
approved by you promptly after reasonable notice thereof; and to furnish you
with copies thereof;
 
(b) Promptly from time to time to take such action as you may reasonably request
to qualify the Notes for offering and sale under the securities laws of such
jurisdictions as you may request and to comply with such laws so as to permit
the continuance of sales and dealings therein in such jurisdictions for as long
as may be necessary to complete the distribution of the Notes; provided that in
connection therewith the Issuers shall not be required to qualify as a foreign
corporation or limited liability company, as the case may be, or to file a
general consent to service of process in any jurisdiction;
 
(c) To furnish the Purchasers with copies of the Offering Memorandum and each
amendment or supplement thereto signed by an authorized officer of each of the
Issuers with the independent accountants’ reports in the Offering Memorandum,
and any amendment or supplement containing amendments to the financial
statements covered by such reports, signed by the accountants, and additional
copies thereof in, such quantities as you may from time to time reasonably
request, and if, at any time prior to the expiration of nine months after the
date of the Offering Memorandum, any event shall have occurred as a result of
which the Offering Memorandum as then amended or supplemented would include an
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made when such Offering Memorandum is delivered, not misleading,
or, if for any other reason it shall be necessary or desirable during such same
period to amend or supplement the Offering Memorandum, to notify you and upon
your request to prepare and furnish without charge to each Purchaser and to any
dealer in securities as many copies as you may from time to time reasonably
request of an amended Offering Memorandum or a supplement to the Offering
Memorandum which will correct such statement or omission or effect such
compliance;
 
(d) During the period beginning from the date hereof and continuing until the
date 90 days after the Time of Delivery, not to, and not permit any of its
affiliates or anyone authorized to act on behalf of the Issuers or their
affiliates to, without the prior written consent of J.P. Morgan Securities Inc.,
offer, sell, contract to sell or otherwise dispose of, except as provided
hereunder, any securities of the Issuers that are substantially similar to the
Notes other than as provided in the Exchange and Registration Rights Agreement
and other than as contemplated by the Pending Exchange;
 
(e) Not to be or become, at any time prior to the expiration of two years after
the Time of Delivery, an open-end investment company, unit investment trust,
closed-end investment company or face-amount certificate company that is or is
required to be registered under Section 8 of the Investment Company Act;
 
-12-

--------------------------------------------------------------------------------


 
(f) At any time when any Issuer is not subject to or in compliance with Section
13 or 15(d) of the Exchange Act, for the benefit of holders from time to time of
Notes, to furnish at the Issuers’ expense, upon request, to holders of Notes and
prospective purchasers of securities information (the "Additional Issuer
Information") satisfying the requirements of subsection (d)(4)(i) of Rule 144A
under the Act;
 
(g) If such documents are not then available on the Commission’s EDGAR Database,
to furnish or make electronically available to the holders of the Notes as soon
as practicable after the end of each fiscal year an annual report (including a
balance sheet and statements of income, members’ or stockholders’ equity and
cash flows of the Issuers and their consolidated subsidiaries certified by
independent public accountants), and, as soon as practicable after the end of
each of the first three quarters of each fiscal year (beginning with the fiscal
quarter ending after the date of the Offering Memorandum), to make
electronically available to holders of the Notes consolidated summary financial
information of the Issuers and their subsidiaries for such quarter in reasonable
detail;
 
(h) If such documents are not then available on the Commission’s EDGAR Database,
during a period of three years from the date of the Offering Memorandum, to
furnish or make electronically available to you, copies of all reports or other
communications (financial or other) furnished generally to holders of a publicly
traded class of ownership interests of the Issuers or CCI, and to furnish or
make electronically available to you, as soon as they are available, of any
reports and financial statements furnished to or filed with the Commission or
any securities exchange on which the Notes or any class of securities of the
Issuers or CCI is listed;
 
(i) During the period of two years after the Time of Delivery, the Issuers will
not, and will not permit any of their "affiliates" (as defined in Rule 144 under
the Act) to, resell any of the Notes which constitute "restricted securities"
under Rule 144 that have been reacquired by any of them;
 
(j) To use the net proceeds received from the sale of the Notes pursuant to this
Agreement in the manner specified in the Offering Memorandum under the caption
"Use of Proceeds";
 
(k) None of the Issuers or any of their affiliates, nor any person authorized to
act on their behalf (other than the Purchasers, as to whom the Issuers take no
responsibility) will engage in any directed selling efforts with respect to the
Notes in contravention of, and each of them will comply with, the applicable
offering restrictions requirement of Regulation S. Terms used in this paragraph
have the meanings given to them by Regulation S;.
 
(l) None of the Issuers or any of their affiliates, nor any person authorized to
act on their behalf (other than the Purchasers, as to whom the Issuers take no
responsibility) will, directly or indirectly, make offers or sales of any
security, or solicit offers to buy any security, under circumstances that would
require the registration of the Notes under the Act, except pursuant to the
Exchange and Registration Rights Agreement;
 
(m) None of the Issuers or any of their affiliates, nor any person authorized to
act on their behalf (other than the Purchasers, as to whom the Issuers take no
responsibility), will
 
-13-

--------------------------------------------------------------------------------


 
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with any offer or sale of the Notes in
the United States;
 
(n) Except as otherwise permitted by Regulation M under the Exchange Act, none
of the Issuers or any of their affiliates will take, directly or indirectly, any
action designed to or which has constituted or which would reasonably be
expected to cause or result, under the Exchange Act or otherwise, in
stabilization or manipulation of the price of any security of the Issuers to
facilitate the sale or resale of the Notes; and
 
(o) The Issuers will use their best efforts prior to the Time of Delivery to
cause the Notes to be eligible for the PORTAL trading system of the NASD.
 
6. Agreement to Pay Certain Fees. Each of the Issuers covenants and agrees with
the several Purchasers that the Issuers will pay or cause to be paid the
following: (i) the fees, disbursements and expenses of the Issuers’ counsel and
accountants in connection with the issue of the Notes and all other expenses in
connection with the preparation, printing and filing of the Offering Memorandum
and any amendments and supplements thereto and the mailing and delivering of
copies thereof to the Purchasers and dealers; (ii) the cost of printing or
producing any Agreement among Purchasers, this Agreement, the Indenture, the
Notes, the Blue Sky and Legal Investment Memoranda, closing documents
(including, without limitation, any compilations thereof) and any other
documents in connection with the offering, purchase, sale and delivery of the
Notes; (iii) all expenses in connection with the qualification of the Notes for
offering and sale under state securities laws as provided in Section 5(b)
hereof, including, without limitation, the fees and disbursements of counsel for
the Purchasers in connection with such qualification and in connection with the
Blue Sky and Legal Investment surveys; (iv) any fees charged by securities
rating services for rating the Notes; (v) the cost of preparing the Notes; (vi)
the fees and expenses of the Trustee and any agent of the Trustee and the fees
and disbursements of counsel for the Trustee in connection with the Indenture
and the Notes; (vii) any cost incurred in connection with the designation of the
Notes for trading in PORTAL; and (viii) all other costs and expenses incident to
the performance of its obligations hereunder which are not otherwise
specifically provided for in this Section. It is understood, however, that,
except as provided in this Section 6 and Sections 8 and 11 hereof; the
Purchasers will pay all their own costs and expenses, including, without
limitation, the fees of their counsel, transfer taxes on resale of any of the
Notes by them, and any advertising expenses connected with any offers they may
make.
 
7. Conditions to the Obligations of the Purchasers. The obligations of the
Purchasers hereunder shall be subject, in their discretion, to the condition
that all representations and warranties and other statements of the Issuers
herein are, at and as of the date hereof and the Time of Delivery, true and
correct, the condition that the Issuers shall have performed all their
obligations hereunder theretofore to be performed, and the following additional
conditions:
 
(a) The Purchasers shall have received from Cahill Gordon & Reindel llp, counsel
for the Purchasers, such opinion or opinions, dated the Time of Delivery and
addressed to the Purchasers, with respect to the issuance and sale of the Notes
and the Indenture and other related matters as the Purchasers may reasonably
require, and the Issuers shall have furnished to such counsel such documents as
they request for the purpose of enabling them to pass upon such matters.
 
-14-

--------------------------------------------------------------------------------


 
(b) Irell & Manella LLP, counsel for the Issuers, shall have furnished to you
their written opinions, dated the Time of Delivery, substantially in the form of
Annex II hereto.
 
(c) Cole, Raywid & Braverman, L.L.P., special regulatory counsel to the Issuers,
shall have furnished to you their written opinion, dated the Time of Delivery,
in form and substance reasonably satisfactory to you, to the effect that:
 
(i) The issue and sale of the Notes and the compliance by the Issuers with all
the provisions of the Notes, the Indenture, the Exchange and Registration Rights
Agreement and this Agreement and the consummation of the transactions herein and
therein contemplated do not and will not contravene the Cable Acts or any order,
rule or regulation of the FCC to which the Issuers or any of their Parent
Companies or subsidiaries or any of their property is subject; however, to the
extent that any document purports to grant a security interest in licenses
issued by the FCC, the FCC has taken the position that security interests in FCC
licenses are not valid. To the extent that any party seeks to exercise control
of an FCC license in the event of a default or for any other reason, it may be
necessary to obtain prior FCC consent;
 
(ii) To the best of such counsel’s knowledge, no consent, approval,
authorization or order of, or registration, qualification or filing with the FCC
is required under the Cable Acts or any order, rule or regulation of the FCC in
connection with the issue and sale of the Notes and the compliance by the
Issuers with all the provisions of the Notes, the Indenture, the Exchange and
Registration Rights Agreement and this Agreement and the consummation of the
transactions herein and therein contemplated; however, to the extent that any
document purports to grant a security interest in licenses issued by the FCC,
the FCC has taken the position that security interests in FCC licenses are not
valid; to the extent that any party seeks to exercise control of an FCC license
in the event of a default or for any other reason, it may be necessary to obtain
prior FCC consent;
 
(iii) The statements set forth in the Offering Memorandum under the captions
"Risk Factors" under the subheading "Risks relating to regulatory and
legislative matters" insofar as they constitute summaries of laws referred to
therein, concerning the Cable Acts and the published rules, regulations and
policies promulgated by the FCC thereunder, fairly summarize the matters
described therein;
 
(iv) To such counsel’s knowledge based solely upon its review of publicly
available records of the FCC and operational information provided by the
Issuers’ and their Parent Companies and subsidiaries’ management, the Company
and its Parent Companies and subsidiaries hold all FCC licenses for cable
antenna relay services necessary to conduct the business of the Company and its
subsidiaries as currently conducted, except to the extent the failure to hold
such FCC licenses would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect; and
 
(v) Except as disclosed in the Offering Memorandum and except with respect to
rate regulation matters, and general rulemakings and similar matters relating
generally to the cable television, industry, to such counsel’s knowledge, based
solely
 
 
-15-

--------------------------------------------------------------------------------


 
upon its review of the publicly available records of the FCC and upon inquiry of
the Issuers’ and their Parent Companies’ and subsidiaries’ management, during
the time the cable systems of the Company and its Parent Companies and
subsidiaries have been owned by the Company and its Parent Companies and
subsidiaries (A) there has been no adverse FCC judgment, order or decree issued
by the FCC relating to the ongoing operations of any of the Company or one of
its subsidiaries that has had or could reasonably be expected to have a Material
Adverse Effect; and (B) there are no actions, suits, proceedings, inquiries or
investigations by or before the FCC pending or threatened in writing against or
specifically affecting the Company or any of its Parent Companies or
subsidiaries or any cable system of the Company or any of its Parent Companies
or subsidiaries which could, individually or in the aggregate, be reasonably
expected to result in a Material Adverse Effect;
 
(d) Thomas J. Hearity, Esq., General Counsel of the Company, shall have
furnished to you his written opinion, dated as of the Time of Delivery, in form
and substance satisfactory to you, to the effect that:
 
(i) Each subsidiary of the Company listed on a schedule attached to such
counsel’s opinion (the "Charter Subsidiaries") has been duly incorporated or
formed, as the case may be, and is validly existing as a corporation, limited
liability company or partnership, as the case may be, in good standing under the
laws of its jurisdiction of incorporation or formation; and all the issued
shares of capital stock, limited liability company interests or partnership
interests, as the case may be, of each Charter Subsidiary are set forth on the
books and records of the Company and, except for those Charter Subsidiaries that
are general partners, assuming receipt of requisite consideration therefor, are
fully paid and nonassessable (in the case of corporate entities) and not subject
to additional capital contributions (in the case of limited liability company
entities and limited partnerships); and, except as otherwise set forth in the
Offering Memorandum, and except for liens not prohibited under the credit
agreements listed on such schedule, all outstanding shares of capital stock of
each of the Charter Subsidiaries are owned by the Company, either directly or
indirectly or through wholly-owned subsidiaries free and clear of any perfected
security interest and, to the knowledge of such counsel, after due inquiry, any
other security interest, claim, lien or encumbrance;
 
(ii) Each of the Issuers and the Charter Subsidiaries has been duly qualified as
a foreign corporation, partnership or limited liability company, as the case may
be, for the transaction of business and is in good standing under the laws of
each jurisdiction set forth in a schedule to such counsel’s opinion;
 
(iii) To the best of such counsel’s knowledge and other than as set forth in the
Offering Memorandum, there are no legal or governmental proceedings pending to
which the Issuers, the Parent Companies or any of the Issuers’ subsidiaries is
party or of which any property of the Issuers, the Parent Companies or any of
the Issuers’ subsidiaries is the subject, of a character required to be
disclosed in a registration statement on Form S-1, which is not disclosed in the
Offering Memorandum, except for such proceedings which are not likely to have,
individually or in the aggregate, a Material Adverse Effect; and, to the best of
such counsel’s knowledge and other than as set forth in
 
-16-

--------------------------------------------------------------------------------


 
the Offering Memorandum, no such proceedings are overtly threatened by
governmental authorities or by others; and
 
(iv) The issue and sale of the Notes and the compliance by the Issuers with all
the provisions of the Notes, the Indenture, the Exchange and Registration Rights
Agreement and this Agreement and the consummation of the transactions therein
contemplated will not result in a violation of the provisions of the certificate
of incorporation or by-laws, or certificate of formation or limited liability
company agreement or partnership agreement, as the case may be, of any of the
Charter Subsidiaries;
 
(e) At the Time of Delivery, KPMG LLP shall have furnished to you a letter dated
the date of delivery thereof, in form and substance satisfactory to you;
 
(f) (i) None of the Issuers, any of the Parent Companies or any of the Issuers’
subsidiaries shall have sustained since the date of the latest audited financial
statements that will be included in the Offering Memorandum any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Offering
Memorandum, and (ii) since the respective dates as of which information is given
in the Offering Memorandum (for clarification purposes, this excludes any
amendment or supplement to the Offering Memorandum on or after the date of this
Agreement) there shall not have been any change in the capital stock, limited
liability company interests, partnership interests or long-term debt of the
Issuers or any of their subsidiaries or any change, or any development involving
a prospective change, in or affecting the general affairs, management, financial
position, stockholders’ or members’ equity, or results of operations of the
Issuers and their subsidiaries, otherwise than as set forth or contemplated in
the Offering Memorandum, the effect of which, in any such case described in
clause (i) or (ii), is in the judgment of a majority in interest of the
Purchasers so material and adverse as to make it impracticable or inadvisable to
proceed with the offering or the delivery of the Notes on the terms and in the
manner contemplated in this Agreement and in the Offering Memorandum;
 
(g) Subsequent to the execution and delivery of this Agreement, (i) no
downgrading shall have occurred in the rating accorded the Notes or any other
debt securities or preferred stock issued or guaranteed by the Issuers by any
"nationally recognized statistical rating organization," as such term is defined
by the Commission for purposes of Rule 436(g)(2) under the Act; and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, or has changed its outlook with respect to, its rating of the Notes or
of any other debt securities or preferred stock issued or guaranteed by the
Issuers (other than an announcement with positive implications of a possible
upgrading or an announcement which reaffirms, reiterates or restates the
substance of any announcement made prior to the date hereof);
 
(h) On or after the date hereof there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange or on the Nasdaq National Market; (ii)
a suspension or material limitation in trading in CCI’s Class A common stock on
the Nasdaq National Market, (iii) a general moratorium on commercial banking
activities declared by either Federal or New York State authorities; or (iv) the
outbreak or escalation of hostilities or the declaration of a national emergency
or war
 
-17-

--------------------------------------------------------------------------------


 
or the occurrence of any other calamity or crisis, if the effect of any such
event specified in this clause (iv) in the judgment of the Purchasers makes it
impracticable or inadvisable to proceed with the offering; sale or the delivery
of the Notes on the terms and in the manner contemplated in the Offering
Memorandum;
 
(i) The Notes shall have been designated for trading on PORTAL; and
 
(j) The Issuers shall have furnished or caused to be furnished to you at the
Time of Delivery certificates of officers of each Issuer satisfactory to you as
to the accuracy of the representations and warranties of the Issuers herein at
and as of such Time of Delivery, as to the performance by the Issuers of all
their obligations hereunder to be performed at or prior to such Time of
Delivery, as to the matters set forth in subsections (g) and (h) of this Section
7 and as to such other matters as you may reasonably request.
 
8. Indemnification and Contribution.
 
(a) Indemnification of the Purchasers. The Issuers jointly and severally agree
to indemnify and hold harmless each Purchaser, its affiliates, directors and
officers and each person, if any, who controls such Purchaser within the meaning
of Section 15 of the Act or Section 20 of the Exchange Act, from and against any
and all losses, claims, damages and liabilities (including, without limitation,
reasonable legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Offering Memorandum (or any amendment or supplement thereto) or any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except insofar as such losses, claims, damages or
liabilities arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to any Purchaser furnished to the Issuers in
writing by such Purchaser through J.P. Morgan Securities Inc. expressly for use
therein.
 
(b) Indemnification of the Issuers. Each Purchaser agrees, severally and not
jointly, to indemnify and hold harmless each Issuer, its affiliates, officers,
directors, employees, members, managers and agents, and each person, if any, who
controls an Issuer within the meaning of Section 15 of the Act or Section 20 of
the Exchange Act to the same extent as the indemnity set forth in paragraph (a)
above, but only with respect to any losses, claims, damages or liabilities that
arise out of, or are based upon, any untrue statement or omission or alleged
untrue statement or omission made in reliance upon and in conformity with any
information relating to such Purchaser furnished to the Issuers in writing by
such Purchaser through J.P. Morgan Securities Inc. expressly for use in the
Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information consists of the following:
the statements set forth in the last paragraph of the cover page regarding the
delivery of the Notes, and under the heading "Plan of distribution," the
paragraph related to over-allotment, covering and stabilization transactions.
 
-18-

--------------------------------------------------------------------------------


 
(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the "Indemnified
Person") shall promptly notify the person against whom such indemnification may
be sought (the "Indemnifying Person") in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under this Section 8 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under this Section 8. If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others entitled to indemnification pursuant to this
Section 8 that the Indemnifying Person may designate in such proceeding and
shall pay the reasonable fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it which if raised in a proceeding involving both parties
would be inappropriate under applicable legal or ethical standards due to actual
or potential differing interests between it and the Indemnifying Person; or (iv)
the named parties in any such proceeding (including any impleaded parties)
include both the Indemnifying Person and the Indemnified Person and
representation of both parties by the same counsel would be inappropriate under
applicable legal or ethical standards due to actual or potential differing
interests between them. It is understood and agreed that the Indemnifying Person
shall not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such reasonable fees and expenses shall be reimbursed as they are incurred. Any
such separate firm for any Purchaser, its affiliates, directors and officers and
any control persons of such Purchaser shall be designated in writing by J.P.
Morgan Securities Inc. and any such separate firm for the Issuers and any
control persons of the Issuers shall be designated in writing by the Issuers.
The Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, not subject to further appeal, the
Indemnifying Person agrees to indemnify each Indemnified Person from and against
any loss or liability provided for in such settlement or judgment. No
Indemnifying Person shall, without the written consent of the Indemnified Person
(which shall not be unreasonably withheld), effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of such
Indemnified Person.
 
-19-

--------------------------------------------------------------------------------


 
(d) Contribution. If the indemnification provided for in paragraphs (a) and (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuers on the one hand and the Purchasers on the other
from the offering of the Notes or (ii) if the allocation provided by clause (i)
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) but also the
relative fault of the Issuers on the one hand and the Purchasers on the other in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Issuers on the one hand
and the Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Issuers from the sale of the Notes and the total discounts and commissions
received by the Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Notes. The relative fault
of the Issuers on the one hand and the Purchasers on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Issuers or by the
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.
 
(e) Limitation on Liability. The Issuers and the Purchasers agree that it would
not be just and equitable if contribution pursuant to this Section 8 were
determined by pro rata allocation (even if the Purchasers were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (d) above. The
amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages and liabilities referred to in paragraph (d) above shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim. Notwithstanding the provisions of this Section 8, in no event
shall a Purchaser be required to contribute any amount in excess of the amount
by which the total discounts and commissions received by such Purchaser with
respect to the offering of the Notes exceeds the amount of any damages that such
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Purchasers’ obligations to contribute pursuant to this
Section 8 are several in proportion to their respective purchase obligations
hereunder and not joint.
 
(f) Non-Exclusive Remedies. The remedies provided for in this Section 8 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
 
9. Default by a Purchaser.
 
-20-

--------------------------------------------------------------------------------


 
(a) If any Purchaser shall default in its obligation to purchase the Notes which
it has agreed to purchase hereunder, you may in your discretion arrange for you
or another party or other parties to purchase such Notes on the terms contained
herein. If within thirty-six hours after such default by any Purchaser you do
not arrange for the purchase of such Notes, then the Issuers shall be entitled
to a further period of thirty-six hours within which to procure another party or
other parties satisfactory to you to purchase such Notes on such terms. In the
event that, within the respective prescribed periods, you notify the Issuers.
that you have so arranged for the purchase of such Notes, or the Issuers notify
you that they have so arranged for the purchase of such Notes, you or the
Issuers shall have the right to postpone the Time of Delivery for a period of
not more than seven days, in order to effect whatever changes may thereby be
made necessary in the Offering Memorandum, or in any other documents or
arrangements, and the Issuers agree to prepare promptly any amendments to the
Offering Memorandum which in your opinion may thereby be made necessary. The
term "Purchaser" as used in this Agreement shall include any person substituted
under this Section with like effect as if such person had originally been a
party to this Agreement with respect to such Notes.
 
(b) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Purchaser or Purchasers by you and the Issuers as provided in
subsection (a) above, the aggregate principal amount of such Notes which remains
unpurchased does not exceed one-tenth of the aggregate principal amount of all
the Notes, then the Issuers shall have the right to require each non-defaulting
Purchaser to purchase the principal amount of Notes which such Purchaser agreed
to purchase hereunder and, in addition, to require each non-defaulting Purchaser
to purchase its pro rata share (based on the principal amount of Notes which
such Purchaser agreed to purchase hereunder) of the Notes of such defaulting
Purchaser or Purchasers for which such arrangements have not been made; but
nothing herein shall relieve a defaulting Purchaser from liability for its
default.
 
(c) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Purchaser or Purchasers by you and the Issuers as provided in
subsection (a) above, the aggregate principal amount of Notes which remains
unpurchased exceeds one-tenth of the aggregate principal amount of all the
Notes, or if the Issuers shall not exercise the right described in subsection
(b) above to require non-defaulting Purchasers to purchase Notes of a defaulting
Purchaser or Purchasers, then this Agreement shall thereupon terminate, without
liability on the part of any non-defaulting Purchaser or the Issuers, except for
the expenses to be borne by the Issuers and the Purchasers as provided in
Section 6 hereof and the indemnity and contribution agreements in Section 8
hereof; but nothing herein shall relieve a defaulting Purchaser from liability
for its default.
 
10. Representations and Indemnities to Survive. The respective indemnities,
agreements, representations, warranties and other statements of the Issuers and
the several Purchasers, as set forth in this Agreement or made by or on behalf
of them, respectively, pursuant to this Agreement, shall remain in full force
and effect, regardless of any investigation (or any statement as to the results
thereof) made by or on behalf of any Purchaser or any controlling person of any
Purchaser, or the Issuers, or any officer or director or controlling person of
the Issuers, and shall survive delivery of and payment for the Notes.
 
-21-

--------------------------------------------------------------------------------


 
11. Termination. If this Agreement shall be terminated pursuant to Section 9
hereof, the Issuers shall not then be under any liability to any Purchaser
except as provided in Sections 6 and 8 hereof; but, if for any other reason
other than a termination pursuant to clauses (i), (iii) or (iv) of Section 7(h),
the Notes are not delivered by or on behalf of the Issuers as provided herein,
the Issuers will reimburse the Purchasers through you for all out-of-pocket
expenses approved in writing by you, including, fees and disbursements of
counsel, reasonably incurred by the Purchasers in making preparations for the
purchase, sale and delivery of the Notes, but the Issuers shall then be under no
further liability to any Purchaser except as provided in Sections 6 and 8
hereof.
 
12. Reliance and Notices. In all dealings hereunder, you shall act on behalf of
each of the Purchasers, and the parties hereto shall be entitled to act and rely
upon any statement, request, notice or agreement on behalf of any Purchaser made
or given by you jointly or by J.P. Morgan Securities Inc. on behalf of you as
Purchasers.
 
All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers (or any of them) shall be delivered or sent by mail,
telex or facsimile transmission to you as Purchasers (or a Purchaser) to J.P.
Morgan Securities Inc. Attn: Peter Hooker, 270 Park Avenue, New York, New York
10017 (fax: (212) 270-1063, and if to the Issuers shall be delivered or sent by
mail, telex or facsimile transmission to the address of the Issuers set forth in
the Offering Memorandum, Attention: Secretary. Any such statements, requests,
notices or agreements shall take effect upon receipt thereof.
 
13. Successors. This Agreement shall be binding upon, and inure solely to the
benefit of, the Purchasers, the Issuers, and, to the extent provided in Sections
8 and 10 hereof, the officers and directors of the Issuers and the Purchasers
and each person who controls the Issuers or any Purchaser, and their respective
heirs, executors, administrators, successors and assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement. No
purchaser of any of the Notes from any Purchaser shall be deemed a successor or
assign by reason merely of such purchase.
 
14. Timeliness. Time shall be of the essence in this Agreement.
 
15. Applicable Law. This Agreement shall be governed by and construed in.
accordance with the laws of the State of New York.
 
16. Counterparts. This Agreement may be executed by any one or more of the
parties hereto in any number of counterparts, each of which shall be deemed to
be an original, but all such respective counterparts shall together constitute
one and the same instrument.

 

-22-

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Purchasers and the Issuers.
It is understood that your acceptance of this letter on behalf of each of the
Purchasers is pursuant to the authority set forth in a form of Agreement among
Purchasers, the form of which shall be submitted to the Issuers for examination
upon request, but without warranty on your part as to the authority of the
signers thereof.
 
Very truly yours,
 
CCO HOLDINGS, LLC
 
By:   /s/ Eloise Schmitz
Name: Eloise Schmitz
Title: Senior Vice President of Finance and Acquisitions,
Treasurer and Assistant Secretary
 
CCO HOLDINGS CAPITAL CORP.
 
By:   /s/ Eloise Schmitz
Name: Eloise Schmitz
Title: Senior Vice President of Finance and Acquisitions,
Treasurer and Assistant Secretary

 

-23-

--------------------------------------------------------------------------------


 
Accepted as of the date hereof
 
J.P. MORGAN SECURITIES INC.
CREDIT SUISSE FIRST BOSTON LLC
BANC OF AMERICA SECURITIES LLC
Acting severally on behalf of themselves and the
several Purchasers named in Schedule I hereto.
 
By: J.P. MORGAN SECURITIES INC.
 
By:   /s/ Peter Hooker
Name: Peter B. Hooker
Title: Managing Director
 
-24-

--------------------------------------------------------------------------------


 

 

SCHEDULE I
 
Purchasers
 
Principal Amount of
Notes to be Purchased
           
J.P. Morgan Securities Inc.
   
US $150,000,000
 
Credit Suisse First Boston LLC
   
105,000,000
 
Banc of America Securities LLC
   
45,000,000
           
Total
   
US $300,000,000
 



 

--------------------------------------------------------------------------------


 


ANNEX I
 
Selling Restrictions for Offers and
Sales outside the United States
 
(1)(a) The Securities have not been and will not be registered under the Act and
may not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in. accordance with Regulation S under the Act
or pursuant to an exemption from the registration requirements of the Act. Each
Purchaser represents and agrees that, except as otherwise permitted under
Section 3(a)(i) of the Agreement to which this is an annex, it has offered and
sold the Securities, and will offer and sell the Securities, (i) as part of
their distribution at any time; and (ii) otherwise until 40 days after the later
of the commencement of the offering and the Time of Delivery, only in accordance
with Rule 903 of Regulation S under the Act. Accordingly, each Purchaser
represents and agrees that neither it, nor any of its affiliates nor any person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and that it and they have complied and
will comply with the offering restrictions requirement of Regulation S. Each
Purchaser agrees that, at or prior to the confirmation of sale of Securities
(other than a sale of Securities pursuant to Section 3(a)(i) of the Agreement to
which this is an annex), it shall have sent to each distributor, dealer or
person receiving a selling concession, fee or other remuneration that purchases
Securities from it during the distribution compliance period a confirmation or
notice to substantially the following effect:
 
"The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the "Act") and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and August 17, 2005, except
in either case in accordance with Regulation S or Rule 144A under the Act. Terms
used above have the meanings given to them by Regulation S."
 
(b) Each Purchaser also represents and agrees that it has not entered and will
not enter into any contractual arrangement with any distributor with respect to
the distribution of the Securities, except with its affiliates or with the prior
written consent of the Company.
 
(c) Terms used in this section have the meanings given to them by Regulation S.
 
(2) Each Purchaser represents and agrees that:
 
(a) It has not offered or sold and prior to the expiry of the period of six
months from the closing of the offering of the Securities, will not offer or
sell any Securities to persons in the United Kingdom, except to persons whose
ordinary activities involve them in acquiring, holding, managing or disposing of
investments (as principal or agent) for the purposes of their businesses or
otherwise in circumstances that have not resulted and will not result in an
offer to the public in the United Kingdom within the meaning of the Public
Offers of Securities Regulations 1995.
 

--------------------------------------------------------------------------------


 
(b) It has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of section 21 of the Financial
Services and Markets Act 2000 ("FSMA")) received by it in connection with the
issue or sale of any Securities or Exchange Notes in circumstances in which
section 21(1) of the FSMA does not apply to the Company.
 
(c) It has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities or Exchange
Notes in, from or otherwise involving the United Kingdom.
 
(d) The offer in the Netherlands of the Securities or Exchange Notes is
exclusively limited to persons who trade or invest in securities in the conduct
of a profession or business (which includes banks, stockbrokers, insurance
companies, pension funds, other institutional investors and finance companies
and treasury departments of large enterprises).
 
(3) Each Purchaser agrees that it will not offer, sell or deliver any of the
Securities in any jurisdiction outside the United States except under
circumstances that will result in compliance with the applicable laws thereof,
and that it will take at its own expense whatever action is required to permit
its purchase and resale of the Securities in such jurisdictions. Each Purchaser
understands that no action has been taken to permit a public offering in any
jurisdiction outside the United States where action would be required for such
purpose. Each Purchaser agrees not to cause any advertisement of the Securities
to be published in any newspaper or periodical or posted in any public place and
not to issue any circular relating to the Securities, except in any such case
with the express written consent of J.P. Morgan Securities Inc. and then only at
such Purchaser’s own risk and expense.






-2-

--------------------------------------------------------------------------------




Exhibit A


[Form of Offering Memorandum]







--------------------------------------------------------------------------------






Exhibit B


[Form of Exchange and Registration Rights Agreement]


 

--------------------------------------------------------------------------------


 